—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered June 2, 1998, which denied plaintiffs motion to restore the action to the preliminary conference calendar, and granted defendants’ cross motion to dismiss the action as abandoned, unanimously affirmed, with costs.
An action marked off the preliminary conference calendar and not restored within one year is deemed abandoned and subject to automatic dismissal for neglect to prosecute (see, Boger v City of New York, 233 AD2d 182), albeit also subject to restoration upon a showing of a meritorious cause of action, a reasonable excuse for the delay, a lack of prejudice to the opposing party, and a lack of intent to abandon the action (see, supra). The motion court correctly held that plaintiff failed to make such showing. Concur — Nardelli, J. P., Williams, Mazzarelli, Wallach and Lerner, JJ.